Case: 22-126    Document: 30     Page: 1   Filed: 04/15/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  In re: GOOGLE LLC, SAMSUNG ELECTRONICS
  CO., LTD., SAMSUNG ELECTRONICS AMERICA,
          INC., WAZE MOBILE LIMITED,
                     Petitioners
               ______________________

                        2022-126
                 ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in Nos.
2:19-cv-00359-JRG, 2:19-cv-00361-JRG, and 2:19-cv-
00362-JRG, Chief Judge J. Rodney Gilstrap.
                  ______________________

                     ON PETITION
                 ______________________

 Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
CUNNINGHAM, Circuit Judge.
                        ORDER
    Google LLC, Samsung Electronics Co., Ltd., Samsung
Electronics America, Inc., and Waze Mobile Limited (col-
lectively, “petitioners”) seek a writ of mandamus directing
the United States District Court for the Eastern District of
Texas to stay the underlying cases until the district court
rules on petitioners’ venue-related motions.          AGIS
Case: 22-126    Document: 30       Page: 2    Filed: 04/15/2022




2                                            IN RE: GOOGLE LLC




Software Development, LLC (“AGIS”) opposes the petition.
Petitioners reply.
                              I.
    AGIS filed these three related patent infringement ac-
tions, which were consolidated for pretrial proceedings, in
the Eastern District of Texas. Google moved to dismiss or
transfer for improper venue pursuant to 28 U.S.C. § 1406
and Samsung and Waze each moved to transfer to the
United States District Court for the Northern District of
California pursuant to 28 U.S.C. § 1404(a). Briefing was
completed on those motions by late April 2020. The cases
progressed through discovery and claim construction.
Three weeks before the Markman hearing scheduled for
October 30, 2020, petitioners moved the district court to
stay proceedings pending resolution of the venue motions.
On November 10, 2020, the district court issued an order
denying a stay and setting a hearing for the venue motions.
The court subsequently held its Markman hearing as
scheduled and issued its claim construction order.
     After hearing from the parties on the venue motions on
December 4, 2020, the district court allowed for additional
venue-related discovery as to Google’s § 1406 motion. The
court also granted Google leave to file a motion to transfer
under § 1404(a) to the Northern District of California.
Google subsequently filed its § 1404(a) motion and asked
the court to reconsider granting a stay. On January 4,
2021, the court extended all deadlines by thirty days to al-
low for discovery and briefing on Google’s motions. In light
of that extension, the court concluded that a stay of all pro-
ceedings was unnecessary and denied the reconsideration
request on January 13, 2021. The following month, how-
ever, it changed course and stayed proceedings because of
ex parte reexaminations of the asserted patents.
    Upon conclusion of the reexaminations, the district
court issued an order in January 2022 lifting the stay and
setting trial for the three actions for June 6, 2022. Given
Case: 22-126    Document: 30       Page: 3   Filed: 04/15/2022




IN RE: GOOGLE LLC                                           3



the passage of time, the court denied all pending motions
on the docket without prejudice to leave to refile. On Feb-
ruary 10, 2022, petitioners moved to reinstate their venue
motions. During a status conference held on February 18,
2022, AGIS objected to deciding Google’s § 1406 motion on
the prior submissions and argued that additional briefing
was necessary to apprise the court of additional venue-re-
lated evidence disclosed by Google. Following the confer-
ence, the district court issued an order that directed Google
and AGIS to rebrief the § 1406 motion; reinstated petition-
ers’ other venue motions; deconsolidated the cases; and re-
scheduled the trial in the Google action for August 22,
2022, while keeping the scheduled June 6, 2022, trial date
for the Waze and Samsung actions.
    Google, Waze, and Samsung filed this petition on Feb-
ruary 22, 2022, seeking an order directing a stay of pro-
ceedings until resolution of the venue motions. On March
1, 2022, petitioners moved the district court to reschedule
the Samsung and Waze trials to follow the Google trial or
to have all three cases tried together. Although the district
court has not yet acted on that motion, it has now denied
Waze’s, Google’s, and Samsung’s § 1404(a) motions, leav-
ing only Google’s § 1406 motion pending.
                             II.
    A writ of mandamus is a “drastic and extraordinary
remedy reserved for really extraordinary causes.” Cheney
v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380 (2004) (internal
quotation marks and citation omitted). A petitioner must
satisfy three requirements: (1) the petitioner must “have
no other adequate means to attain the relief” desired; (2)
the petitioner must show that the “right to issuance of the
writ is clear and indisputable”; and (3) the petitioner must
convince the court that the writ is “appropriate under the
circumstances.” Id. at 380–81 (internal quotation marks
and citations omitted). The court cannot say that petition-
ers have satisfied this standard here.
Case: 22-126     Document: 30    Page: 4    Filed: 04/15/2022




4                                          IN RE: GOOGLE LLC




     First, petitioners’ § 1404 motions have been denied,
rendering moot their request for a stay until those motions
are resolved. Second, Google has failed to establish a clear
legal entitlement to a stay until the district court rules on
its § 1406 motion. The only identified important deadline
sought to be stayed is not until August 2022. We have gen-
erally declined to grant mandamus to order a stay under
analogous circumstances and see no basis to do so here.
See, e.g., In re ADTRAN, Inc., 840 F. App’x 516, 517 (Fed.
Cir. 2021) (denying mandamus to stay all non-venue-re-
lated deadlines where the motion was still in briefing and
the identified Markman hearing was still months away).
Notably, as a general matter, Google can obtain meaning-
ful review of its improper venue arguments in the absence
of mandamus relief. See In re HTC Corp., 889 F.3d 1349,
1353 (Fed. Cir. 2018) (explaining that mandamus ordinar-
ily is unavailable for review of rulings on motions under
§ 1406, because a post-judgment appeal generally is an ad-
equate remedy).
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                   FOR THE COURT

April 15, 2022                     /s/ Peter R. Marksteiner
    Date                           Peter R. Marksteiner
                                   Clerk of Court